This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0650

                                        Ge Yang,
                                        Relator,

                                           vs.

                 Department of Employment and Economic Development,
                                     Respondent.

                                Filed December 29, 2014
                                       Affirmed
                                   Rodenberg, Judge

                 Department of Employment and Economic Development
                                 File No. 32048138-2

Ge Yang, St. Paul, Minnesota (pro se relator)

Lee B. Nelson, Department of Employment and Economic Development, St. Paul,
Minnesota (for respondent)

         Considered and decided by Rodenberg, Presiding Judge; Hooten, Judge; and Kirk,

Judge.

                         UNPUBLISHED OPINION

RODENBERG, Judge

         Relator challenges two unemployment law judge (ULJ) decisions, one dismissing

his appeal from an ineligibility determination as untimely, and the other concluding that

his overpayment debt is properly subject to revenue recapture under the Minnesota

Revenue Recapture Act. We affirm.
                                         FACTS

      Relator Ge Yang lost his job on January 19, 2013 due to a “company slow down”

and received two months of severance pay. In March 2013, he applied for unemployment

benefits, while continuing to look for work.      Respondent Minnesota Department of

Employment and Economic Development (DEED) granted relator $393 per week in

unemployment benefits.

      Relator later applied for social security disability benefits. 42 U.S.C. § 423.

When DEED learned of this application, it requested information from relator and his

doctor. Both relator and his doctor indicated that relator was disabled and unable to work

and had been since January 18, 2013. Based on this information, a DEED administrative

clerk issued relator a determination of ineligibility on November 1, 2013 and notified

relator that he had been overpaid $10,568 in unemployment benefits. The determination

of ineligibility letter also informed relator that, if he disagreed with the ineligibility

determination, he would need to appeal by November 21, 2013 or 20 days after the

determination was sent to him. Relator failed to appeal within the 20-day timeframe.

      On December 3, 2013, DEED sent relator a notice of revenue recapture, informing

relator of the intention to recapture the overpayment of benefits resulting from the

determination of his ineligibility for unemployment benefits. Relator wrote a letter dated

December 19, 2013 to DEED, stating that he had “been calling” DEED “many times” and

could not reach anyone. He implored DEED to call him. DEED construed his letter as

an appeal of both the ineligibility determination of November 1, 2013 and the notice of

revenue recapture of December 3, 2013.


                                            2
       A ULJ dismissed relator’s appeal of the ineligibility determination as untimely.

Relator sought reconsideration, and the ULJ affirmed the order of dismissal.

       A second ULJ held a telephone hearing on the revenue recapture issue, in which

relator participated with the assistance of an interpreter. During the hearing, relator

explained that he did not understand why he had to repay the money and stated that “[he]

never said [he] was going to pay” the overpayment debt. The ULJ advised relator that

the issue at the hearing was whether “the Department followed the law in referring your

claim to the Department of Revenue” for the purpose of revenue recapture. Relator

testified that he did not have a signed agreement with DEED to repay the overpayment

amount.

       On January 22, 2014, this second ULJ found that relator “did not have a written

agreement . . . that precluded the referral of the overpayment to the Department of

Revenue,” and that “[t]he procedures of the Revenue Recapture Act have been complied

with.” Therefore, the ULJ concluded, “[t]he debt of [relator] . . . is properly recoverable

through the Revenue Recapture Act.”        Relator requested reconsideration.      The ULJ

affirmed the previous decision. This certiorari appeal followed.

                                     DECISION

       DEED argues that relator’s petition for certiorari did not challenge the first ULJ’s

decision concerning the timeliness of the appeal of the determination of ineligibility. It is

true that relator attached to his petition only the decision by the second ULJ affirming the

revenue recapture decision. In both his petition for a writ of certiori and his statement of

the case, relator raised challenges to the November 1, 2013 ineligibility determination


                                             3
and in his brief argues that we should consider the appeal despite its untimeliness. We

will construe relator’s petition broadly and address both whether his appeal of the

ineligibility determination was timely and whether the overpayment, if any, is

recoverable by way of revenue recapture. See Kelly v. Kelly, 371 N.W.2d 193, 195

(Minn. 1985) (holding that notices of appeal are to be liberally construed in favor of their

sufficiency and not insufficient due to defects that could not have been misleading).

       “A determination of eligibility or ineligibility is final unless an appeal is filed . . .

within 20 calendar days after sending.” Minn. Stat. § 268.101, subd. 2(f). “An untimely

appeal must be dismissed for lack of jurisdiction.” Stassen v. Lone Mountain Truck

Leasing, LLC, 814 N.W.2d 25, 29 (Minn. App. 2012). Therefore, if DEED’s decision is

not timely appealed, it becomes final 20 days after being sent to the applicant.

       As to the timeliness issue, relator argues that he is not familiar with the law and

that it is difficult for him to understand English. Consequently he must look for someone

to help him when he receives mail, which made his response to DEED late. “[S]tatutes

designating the time for appeal from decisions of all levels of the Department should be

strictly construed, regardless of mitigating circumstances.” King v. Univ. of Minn., 387
N.W.2d 675, 677 (Minn. App. 1986). It is uncontested that DEED originally notified

relator of the ineligibility determination on November 1, 2013. It is also uncontested that

relator’s first written communication with DEED was not until December 19, 2013.

Because this communication was beyond the 20-day appeal period, relator’s attempted

appeal of the ineligibility determination was untimely, and the ULJ’s decision affirming

the dismissal of relator’s appeal was correct. The merits of the ineligibility determination


                                               4
are outside our scope of review, the ULJ had no jurisdiction to address the merits because

the appeal was dismissed as untimely, and we cannot address them either.

       “A determination or amended determination that holds an applicant ineligible for

unemployment benefits for periods an applicant has been paid benefits is considered an

overpayment of those unemployment benefits.” Minn. Stat. § 268.101, subd. 6 (2012).

An applicant who “has received any unemployment benefits that the applicant was held

not entitled to, must promptly repay the unemployment benefits to the trust fund.” Minn.

Stat. § 268.18, subd. 1(a) (2012). Here, relator was determined to have been overpaid by

$10,568 as a result of an ineligibility determination dated November 1, 2013. That

decision became final on November 21, 2013, as discussed above. Relator therefore has

an overpayment debt of $10,568.

       The remaining issue is whether relator’s overpayment debt is subject to revenue

recapture. The Minnesota Revenue Recapture Act permits a state agency to satisfy a debt

owed to the agency through the Minnesota Department of Revenue.                 Minn. Stat.

§§ 270A.01–.12 (2012). The act defines “debt” as a “legal obligation of a natural person

to pay a fixed and certain amount of money, which equals or exceeds $25 and which is

due and payable to a claimant agency.” Minn. Stat. § 270A.03, subd. 5(a). The act

requires that the agency send a written notice to the debtor that “assert[s] the right of the

claimant agency to the [debtor’s] refund or any part thereof” and notifies the debtor of the

right to request a hearing to contest the validity of the claim. Minn. Stat. § 270A.08,

subds. 1(a), 2(b).




                                             5
      For purposes of revenue recapture, the overpaid unemployment benefits that

DEED paid to relator are a “debt.” Relator received a written notice of revenue recapture

mailed by DEED on December 3, 2013. Relator timely requested a hearing under the

Minnesota Revenue Recapture Act and was afforded a telephone hearing before a ULJ.

The ULJ determined that DEED had properly sought recapture under the Minnesota

Revenue Recapture Act. There was no written agreement obligating relator to repay

DEED by other means. The record supports the ULJ’s determination that the amount of

overpaid unemployment benefits received by relator was subject to revenue recapture.

The record admits of no conclusion other than that application of the Minnesota Revenue

Recapture Act was appropriate in this case.

      Affirmed.




                                              6